Title: From Thomas Jefferson to La Morlière, 3 June 1786
From: Jefferson, Thomas
To: La Morlière, Louis Antoine Magallon, Chevalier de



Sir
Paris June 3. 1786.

It is six years since the paper money of New England has ceased to circulate as money. It is considered at present as making a part of the National debt, and that the holders of it will be entitled to receive from the public as much gold or silver as the paper money would have bought at the time it was received by the holder with an interest of 6. per cent. per annum. But as yet no precise arrangements  have been taken for the paiment either of principal or interest. Most of the subjects of France, having paper money, have deposited it in the hands of the French minister or Consul at New-York, that paiment may be demanded whenever it shall be provided by Congress. There are even speculators in America who will purchase it. But they give much less than it is worth. As for myself I do not deal in it. I am Sir Your very humble servt.,

Th: Jefferson

